FILED
                           NOT FOR PUBLICATION
                                                                            APR 24 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NANCY BONO,                                      No. 17-15672

              Plaintiff-Appellant,               D.C. No. 4:15-cv-00548-CKJ-LAB

 v.
                                                 MEMORANDUM*
STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY, a foreign corporation,

              Defendant-Appellee,

 and

STATE FARM INTERNATIONAL
SERVICES INCORPORATED, an
Arizona corporation,

              Defendant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted April 13, 2018**
                             San Francisco, California

Before: KLEINFELD, W. FLETCHER, and TALLMAN, Circuit Judges.


      Plaintiff-Appellant Nancy Bono appeals the district court’s grant of

summary judgment in favor of Defendants-Appellees State Farm Mutual

Automobile Insurance Company and State Farm International Services

Incorporated (collectively, “State Farm”). We have jurisdiction under 28 U.S.C. §

1291 and we affirm the district court.

      We review de novo the district court’s grant of summary judgment. Buono v.

Norton, 371 F.3d 543, 545 (9th Cir. 2004). The sole issue for our review is whether

State Farm’s policy, which limits coverage to damages arising from bodily injury

suffered by an insured, is contrary to ARS § 20-259.01, which requires insurers to

provide underinsured motorist (“UIM”) coverage upon request.

      The district court found that State Farm’s policy was valid. We agree. There

is no statutory requirement for insurers to provide UIM benefits as a result of

injury to a person who is not insured under the policy. See Alcala v. Mid-Century

Ins. Co., 828 P.2d 1262, 1264 (Ariz. Ct. App. 1992); ARS § 20-259.01(B)



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
(requiring companies to provide UIM coverage that “extends to and cover all

persons insured under the policy”) (emphasis added). Nor does the statute require

insurers to provide UIM benefits when, as in this case, a claimant who is insured

seeks benefits as compensation for the wrongful death of an uninsured person. See

ARS § 20-259.03 (authorizing recovery for wrongful death under UIM policy

where both the claimant and the decedent are insured); Bartning v. State Farm Fire

& Cas., 793 P.2d 127, 129 (Ariz. Ct. App. 1990) (addressing analogous facts with

respect to uninsured motorist benefits).

      Bono argues that under Lowing v. Allstate Ins. Co., 859 P.2d 724 (Ariz.

1993) (en banc), “[e]xceptions to coverage are not generally permitted unless

expressly allowed by statute.” Id. at 729 (citing Rashid v. State Farm Mut. Auto.

Ins. Co., 787 P.2d 1066, 1071 (Ariz. 1990)). But because State Farm’s policy

tracks the scope of ARS § 20-259.01 and does not create an exception to coverage,

Lowing is inapplicable. Because the district court correctly found that State Farm’s

policy was not void, the court did not err by entering summary judgment in State

Farm’s favor.

      AFFIRMED.




                                           3